internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations s elizabeth street independence mo department of the treasury 301-dollar_figure release number release date date date org - organization name xx - date address - address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period 20xx03 legend org - organization name emp-1 - emp xx - date city - city state - state issues whether exempt_organization qualifies for exemption under sec_501 of the internal_revenue_code facts the organization is current exempt under c the purpose of the organization is to manage operate and maintain a social and recreational campground near city state for the pleasure social recreational and other similar non profitable purposes of its members the organization ran into financial difficulty and was ordered by the court to sell it’s assets to pay the organization liabilities the organization received the funds from the sale after paying off their liabilities on january 20xx the organization made disbursement of the remaining funds to their members in october 20xx the organization no longer has any members nor does it organized for pleasure recreation or other nonprofitable purposes the organization failed to file form_990 for year ending march 20xx terminating the organization or file documents authorizing dissolution the agent requested the delinquent_return from the organization the organization failed to provide the delinquent_return the agent mailed by certified mail to the organization requesting them to file the return with the area office within days the agent received confirmation the letter was picked up by emp-1 on xx the organization failed to respond to the internal_revenue_service correspondence or file the forms for the tax period ending march 20xx law organization exemption under sec_501 need to satisfy the following statutory requirements aclub organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes no part of the net_earnings of which inures to the benefit of any private shareholder and the club does no have a written policy which discriminates against individuals seeking membership on the basis of race color or religion sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form department of the treasury - internal_revenue_service 886-a rev page -1l- t form 886a schedule no department of the treasury - internal_revenue_service explanation of items name of taxpayer org sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law or exhibit year period 20xx03 sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayers position the agent cannot determine the taxpayer’s position since they have not responded to any correspondence requesting filing of information returns conclusion the organization no longer has any members and organized for pleasure of its members which is a requirement for recognition as exempt from federal_income_tax under c of the internal_revenue_code the organization failed to file the required information_return and self terminate the organization exempt status should be revoked effective april 20xx form department of the treasury - internal_revenue_service 886-a rev page -2-
